Title: General Orders, 16 May 1778
From: Washington, George
To: 


                    
                        Head-Quarters Valley Forge saturday May 16th 1778.
                        Parole Potomack—C. Signs Poland. Princetown—
                        
                    
                    A most pernicious Practice has in too many instances prevailed of Officers on leaving Camp either upon Furlough or what is still worse to quit the service taking with them soldiers in the Capacity of servants—This abuse so detrimental to the Army & so injurious to the Public is positively forbid in future & Commanding Officers of Regiments are enjoined to prevent its being practiced on any pretence whatever—This is to be considered as a standing and invariable Order.
                    It is not improbable that the Army may soon find it necessary to make a sudden & rapid movement—The Commander in Chief reminds the Officers of the order of the 27th of last March respecting Baggage—if there should be any who have been inattentive to it, they must abide the consequences of it, as it is determined that no hindrance to the  Motions of the Army will be suffered to happen on Account of an Incumbrance which ought to have been removed.
                    As the hot season advances the time of Exercise will be an hour sooner than heretofore—the whole Army will therefore be under Arms at five ôClock in the morning precisely—The Inspectors and Brigade Majors will regulate their Watches agreeable to the Clock at Head Quarters.
                    Honours due from Guards to the Generals and other Officers of the Army, to be observ’d in future.
                    1st—Guards commanded by Commissioned Officers are for the Commander in Chief to parade and present Arms—the Officers saluting and Drums beating—but as in Camp before the Enemy it would not always be proper to announce the Presence of the Commander in Chief—His Excellency therefore orders that the Drums do not beat.
                    2ndly For Major Generals and General & Field Officers of the day, the Guards present Arms.
                    3rd For Brigadier Generals they parade with handled Arms.
                    4th—For the Adjutant General and Inspectors of Divisions the same—Also from Quarter Guards to their own Brigade-Inspectors.
                    5thly Guards commanded by non commissioned Officers to the Commander in Chief, Major Generals, Brigadier Generals—Field Officers of the day, Adjutant General The Inspectors of Divisions—Field Officers of their own Regiments and Inspectors of their own Brigade.
                    Sentinels present Arms for all General Officers, Field Officers of the day, Adjutant General & Inspectors of Divisions and the Sentinels in Camp likewise to the Field Officers of their own Regiments.
                    The Guard of the Commander in Chief pays no Honours but to him—The Guards of Majr Generals pay no Honour but to the Commander in Chief & the General to whom they are on Guard.
                    Guards of Brigadier Generals pay Honours to the Commander in Chief, the Major Generals & the Brigadiers to whom they are on guard.
                    When a guard parades they must be formed in two ranks agreeable to the Instructions already given for the formation of Troops—the Officer to the right of the front Rank a Serjeant covering him in the same manner as formed for the Charge—The Drums to the right of the Officer and Sentinels to the right of the Drums a little advanced—There must be no single man—The Sentinel will give the time—The Officer facing to the left gives the word Present Arms! and with the last Motion faces again to the front—facing again to the left he commands Shoulder! &c.—keeping to the right of his Guard when occasion may require—N.B. This last Article respects only the Guards in Camp in time of War—In Garrison &c. in time of peace the Guards parade at open ranks and the Officers advance four Paces before the center.
                    When it happens that a General or Field Officer of the day passes a  Guard during the time they are relieving both guards pay the honours before mentioned without altering their position, though they should pass behind either of the Guards.
                    When a Battalion or detachment passes before a Guard, they must carry Arms and beat a march; the Guard must present Arms and beat a march and if the Battalion or Detachment has Colours the Officer salutes them.
                    When a body of men without Arms even if they are Country man, if their numbers are equal to or stronger than the guard, the Sentinels should alarm the Guard and the guard turn out ’till they have passed.
                    When a Guard in marching to it’s post or in returning meets a General or Field Officer they should carry Arms and continue their march.
                    When a single soldier with Arms meets any Officer he should halt, front & carry Arms ’till the officer has passed.
                    When two Guards or Detachments meet they should both carry Arms and incline to the right to make room for each other to pass.
                